Citation Nr: 0942560	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to June 
1969.  The appellant is the Veteran's surviving spouse. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is remanded for notice in compliance with the 
Court of Appeals for Veterans Claims (Court) decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court 
held that in a claim of service connection for the cause of a 
Veteran's death, VA's duty to notify under 38 U.S.C.A § 
5103(a) must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id.

The RO sent notice letters to the appellant in August 2005 
and February 2008, but they did not include: (1) a statement 
of the conditions for which the Veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. 

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Therefore, the Board finds that the matter of entitlement to 
service connection for the cause of the Veteran's death must 
be remanded for notice in compliance with the holding in 
Hupp, supra.
 
The issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is inextricably intertwined with the issue of service 
connection for the cause of the Veteran's death, and will be 
readjudicated upon compliance with the Board's remand 
directives. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with its duty to notify 
and Hupp, above, the RO/AMC will advise 
the appellant of: (1) a statement of the 
conditions, if any, for which a Veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. Thereafter, the RO should review the 
claims file to ensure that all of the 
requested actions have been completed to 
the extent possible.  If they are not, the 
RO/AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

3. After completion of the above, the RO 
should review the record, to include any 
additional evidence, and readjudicate the 
claims.  If any benefits sought remain 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


